Citation Nr: 1758849	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for diabetes mellitus (diabetes).

3. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes.

4. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran has active naval service from May 1976 to May 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was previously decided in a December 2015 Board decision. However, the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In September 2016, the Court, based on a Joint Motion, vacated the Board's denial in part and remanded the above stated issues for further consideration. 

The Veteran has been represented by Disabled American Veterans, but most recently in a November 2017 statement he has revoked the representation. He has not appointed another representative.


FINDINGS OF FACT

1. In a December 2017 statement, the Veteran stated that he wished to withdraw his appeal, which includes the issue of entitlement to service connection for residuals of a head injury.

2. In a December 2017 statement, the Veteran stated that he wished to withdraw his appeal, which includes the issue of entitlement to service connection for diabetes mellitus (diabetes).

3. In a December 2017 statement, the Veteran stated that he wished to withdraw his appeal, which includes the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes.

4. In a December 2017 statement, the Veteran stated that he wished to withdraw his appeal, which includes the issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes.

5. In a December 2017 statement, the Veteran stated that he wished to withdraw his appeal, which includes the issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for residuals of a head injury has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 

2. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for diabetes mellitus (diabetes) has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 

3. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for erectile dysfunction, to include as secondary to diabetes, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Issues Withdrawn 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. Â§ 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In this case, in a December 2017 statement in support of claim, the Veteran requested to withdraw the appeal, which includes the issues of entitlement to service connection for residuals of a head injury, entitlement to service connection for diabetes mellitus (diabetes), entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes, entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes, and entitlement to service connection for erectile dysfunction, to include as secondary to diabetes. 

The Board notes that in a November 2017 Appellant's Post-Remand Brief, the Veteran's representative argued that the Veteran did not previously explicitly request his appeal to be withdrawn. However, immediately following the issuance of the Appellant's Post-Remand Brief, in a November 2017 statement, the Veteran stated that he wished to revoke any representation. Additionally, immediately thereafter, in a December 2017 statement, the Veteran explicitly wrote, "Please withdraw my appeal."

Therefore, the Board construes the Veteran's statement as a request for a withdrawal of his appeal, which includes the issues listed on the cover-page above. There remain no allegations of errors of fact or law for appellate consideration in regard to these issues. Accordingly, the Board does not have jurisdiction to review these appeals and these matters are dismissed.


ORDER

Entitlement to service connection for residuals of a head injury is dismissed.

Entitlement to service connection for diabetes mellitus (diabetes) is dismissed.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes, is dismissed.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes, is dismissed.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes, is dismissed.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


